DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
After selecting a species for Species Election 1, please continue and select a species for Species Election 2.
Species Election 1 – Variations of the Puncture Assisting Member
Species A: Drawn to Claim 3 (Fig. 7) – puncture assisting member increases in the axial direction
Species B: Drawn to Claim 4 (Fig. 8a-c) – puncture assisting member comprises a plurality of cylindrical portions concentrically overlapping
Species C: Drawn to Claim 5 (Fig. 10a-c) – puncture assisting member is cylindrical with a flange portion
Species D: Drawn to Claim 6 (Fig. 12a) – puncture assisting member comprises a slit in the axial direction
The species are independent or distinct because species A, B, C, and D recite mutually exclusive characteristics. In the instant case, the species recite different variations and configurations of the puncture assisting member. In addition, these species are not obvious variants of each other based on the current record.


Species Election 2 – Variations of the Flexible Portion
Species I: Claims 12-14 (Fig. 3 and Fig. 4a) – flexible portion comprises a slit in the axial direction in a spiral manner
Species II: Claim 15 (Fig. 5d) – flexible portion comprises a plurality of slits in the circumferential direction
Species III: Claim 16 (Fig. 6) – flexible portion comprises a plurality of circumferential grooves
The species are independent or distinct because species I, II, and III recite mutually exclusive characteristics. In the instant case, the species recite different variations and configurations of the flexible portion. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 7-11, and 17-18 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (e.g. different species include cylindrical members that increase in diameter, while others are only cylindrical, etc.)
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (e.g. different search strategies and search queries are required to search for the particulars of each species of the puncture assisting members and the flexible portion species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Chase Brill on 08/04/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791